NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


MICHAEL V. SOSA, DOC #T32330,             )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D18-615
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed January 4, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b) (2) from the Circuit Court for
Hillsborough County; Michelle Sisco, Judge.

Michael V. Sosa, pro se.




PER CURIAM.


             Affirmed.


LaROSE, C.J., and LUCAS and ATKINSON, JJ., Concur.